Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of the 28th day of
February, 2013, by and among Local Corporation, a Delaware corporation
(“Local”), and                                  (the “Holder”), with reference
to the following facts:

WHEREAS, Local has issued certain Warrants to purchase Common Stock as described
on Schedule I attached hereto (collectively, the “Warrants”) to the Holder in
connection with (i) the Holder’s private purchase of Warrants that were
originally issued pursuant to that Securities Purchase Agreement, dated as of
July 31, 2007, by and among Local and certain investors party thereto (as may be
amended from time to time, the “Securities Purchase Agreement”) and (ii) the
anti-dilution provisions of the Warrants issued pursuant to clause (i) of this
sentence;

WHEREAS, Local has duly authorized the issuance to the Holder of
                 shares of Common Stock in exchange for the Warrants,
representing an exchange of 0.7 shares of Common Stock for each share of Common
Stock issuable upon exercise of the Warrants as of the date hereof
(collectively, the “Exchange Shares”);

WHEREAS, each of Local and the Holder desire to effectuate such exchange on the
basis and subject to the terms and conditions set forth in this Agreement;

WHEREAS, the exchange of the Warrants for the Exchange Shares is being made in
reliance upon an applicable exemption from registration provided by the
Securities Act of 1933, as amended (the “Securities Act”); and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1. Exchange. Subject to Section 1.4, on the date hereof, the Holder shall, and
Local shall exchange the Warrants for the Exchange Shares as follows (such
transactions in this Section 1, the “Exchange”):

1.1 In exchange for the Warrants, on the date hereof Local shall cause its
transfer agent for its Common Stock (the “Transfer Agent”) to credit the
Exchange Shares to the Holder’s or its designee’s balance account in accordance
with the instructions set forth below the Holder’s name on its signature page
attached hereto with the Depositary Trust Company (“DTC”) through its
Deposit/Withdrawal at Custodian system. The Exchange Shares shall be issued
without any restrictive legend.

1.2 The Holder shall deliver or cause to be delivered to Local (or its designee)
the Warrant as soon as commercially practicable following the date hereof (but
in any event no later than the third (3rd) business day immediately following
the date of this Agreement). Immediately following the deposit of the Exchange
Shares with the Holder’s or its designee’s balance account with DTC, the
Warrants shall be cancelled and all of the Holder’s rights with respect to the
Securities Purchase Agreement and the Warrants shall be extinguished.



--------------------------------------------------------------------------------

1.3 Local and the Holder shall execute and/or deliver such other documents and
agreements as are customary and reasonably necessary to effectuate the Exchange.

1.4 Notwithstanding any other provision of this Agreement, Local shall not be
required to consummate the Exchange unless Local shall have entered into
agreements substantially in the form hereof (the “2013 Exchange Agreements”)
with all holders of warrants for Common Stock issued pursuant to (i) the
Securities Purchase Agreement and (ii) the anti-dilution provisions of the
warrants issued pursuant to clause (i) of this sentence (such warrants, the
“2013 Exchange Warrants”). If, pursuant to failure to obtain all 2013 Exchange
Agreements in accordance with this Section 1.4, the Exchange does not occur on
or before March 6, 2013, unless extended by the mutual agreement of the parties,
this Agreement shall be terminated and be null and void ab initio and the
Holder’s Warrants shall not be terminated hereunder and shall remain outstanding
as if this Agreement never existed.

2. Representations and Warranties of Local. Local represents and warrants to the
Holder, as of the date hereof, and as of the Closing Date, that:

2.1 Organization and Qualification. Local and its Subsidiaries are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of Local and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.

2.2 Authorization and Binding Obligation. Local has the requisite power and
authority to enter into and perform its obligations under this Agreement and
each of the other agreements and certificates entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Exchange Documents”) and to issue the Exchange Shares in
accordance with the terms hereof and thereof. The execution and delivery of the
Exchange Documents by Local and the consummation by Local of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Exchange Shares, have been duly authorized by the Board of Directors of
Local and, other than (i) such filings required under applicable securities or
“Blue Sky” laws of the states of the United States or the provinces of Canada
and (ii) as required pursuant to Section 4 hereof, no further filing, consent,
or authorization is required by Local or of its Board of Directors or its
shareholders. This Agreement and the other Exchange Documents have been duly
executed and delivered by Local and constitute the legal, valid and binding
obligations of Local enforceable against Local in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.



--------------------------------------------------------------------------------

2.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance of the Exchange Documents by Local
and the consummation by Local of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Articles of Incorporation, the
terms of any share capital of Local or any of its Subsidiaries, the Bylaws or
any of the organizational documents of Local or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Local or any of its Subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including U.S. federal and state securities laws, rules, and
regulations, and the rules and regulations of the Nasdaq Capital Market (the
“Principal Market”) applicable to Local or any of its Subsidiaries or by which
any property or asset of Local or any of its Subsidiaries is bound or affected.

(b) Neither Local nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or, make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Exchange Documents, in each case in accordance with
the terms hereof or thereof. Except as contemplated by Section 4 hereof, all
consents, authorizations, orders, filings and registrations (which Local is
required to obtain pursuant to the preceding sentence) have been obtained or
effected, or will have been obtained or effected, on or prior to the date
hereof, and Local and its Subsidiaries are unaware of any facts or circumstances
that might prevent Local from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. Local is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the shares of Common Stock by the Principal Market in the foreseeable future.

2.4 No Integration. None of Local, its Subsidiaries, any of their affiliates, or
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of Exchange Shares under
the Securities Act or cause this offering of the Exchange Shares to be
integrated with prior offerings by Local for purposes of the Securities Act or
any applicable shareholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of Local are listed or designated. None of Local,
its Subsidiaries, their affiliates or any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would
require registration of any of Exchange Shares under the Securities Act or cause
the offering of the Exchange Shares to be integrated with other offerings.

2.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by Local of
the Exchange Shares is exempt from registration under the Securities Act and all
applicable state securities laws. The offer and issuance of the Exchange Shares
is exempt from registration under the Securities Act pursuant to the exemption
provided by Section 3(a)(9) or Section 4(2) thereof or Regulation D thereunder,
or another applicable exemption from registration under the Securities Act.



--------------------------------------------------------------------------------

2.6 Issuance of Exchange Shares. Upon issuance, the Exchange Shares will be
validly issued, fully paid and nonassessable, freely tradeable, issued without
any restrictive legend and free from all preemptive or similar rights, taxes,
liens, and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.

2.7 Disclosure. Except for the transactions contemplated by this Agreement and
as set forth on Schedule II attached hereto, Local confirms that neither it nor
any other Person acting on its behalf has provided the Holder or its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. Local understands and confirms that
the Holder will rely on the foregoing representations in effecting transactions
in the Exchange Shares. All disclosure provided to the Holder regarding Local
and its Subsidiaries, their business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of Local is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to Local or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Local but which has not been so publicly announced or disclosed.

3. Representations and Warranties of the Holder.

The Holder represents and warrants to Local, as of the date of the execution of
this Agreement, as follows:

3.1 Organization’s Authority. The Holder is an entity duly organized and validly
existing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by the Exchange Documents to which it is a party and otherwise to
carry out its obligations hereunder and thereunder.

3.2 Ownership of Warrants. The Holder owns all of the Warrants free and clear of
any liens, charges, claims, mortgages, options, pledges, hypothecations or
security interests (other than the obligations pursuant to this Agreement, the
Transaction Documents and applicable securities laws). The Warrants are all
warrants to purchase Common Stock of Local held or owned by Holder or with
respect to which Holder has any rights.

3.3 Reliance on Exemptions. The Holder understands that the Exchange Shares are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Local is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Holder set forth herein and in the Exchange Documents
in order to determine the availability of such exemptions and the eligibility of
the Holder to acquire the Exchange Shares.



--------------------------------------------------------------------------------

3.4 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and constitute the legal, valid and binding
obligations of the Holder enforceable against the Holder in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

3.5 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

4. Covenants.

4.1 Disclosure of Transaction. Local shall, on or before 8:30 a.m., New York
City Time, on the first business day after the date of this Agreement, issue a
press release and/or Current Report on Form 8-K (collectively, the “Press
Release”) disclosing all material terms of the transactions contemplated hereby.
From and after the issuance of the Press Release, except with respect to the
information set forth on Schedule II attached hereto, the Holder shall not be in
possession of any material, nonpublic information received from Local or any of
its respective officers, directors, employees or agents, that is not disclosed
in the Press Release. Local shall not, and shall cause its officers, directors,
employees and agents, not to, provide the Holder with any material, nonpublic
information regarding Local from and after the filing of the Press Release
without the express written consent of the Holder. Local shall not disclose the
name of the Holder in any filing, announcement, release or otherwise, unless
such disclosure is required by law or regulation.

4.2 No Integration. None of Local, its Subsidiaries, any of their affiliates, or
any Person acting on their behalf shall, directly or indirectly, make any offers
or sales of any security (as defined in the Securities Act) or solicit any
offers to buy any security or take any other actions, under circumstances that
would require registration of any of the Exchange Shares under the Securities
Act or cause this offering of the Exchange Shares to be integrated with such
offering or any prior offerings by Local for purposes of the Securities Act or
any applicable shareholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market and/or any exchange or
automated quotation system on which any of the securities of Local are listed or
designated.



--------------------------------------------------------------------------------

4.3 Listing. Local shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as applicable) (subject
to official notice of issuance).

4.4 Holding Period. For the purposes of Rule 144, Local acknowledges that the
holding period of the Exchange Shares may be tacked onto the holding period of
the Warrants, and Local agrees not to take a position contrary to this
Section 4.4. Local agrees to take all actions, including, without limitation,
the issuance by its legal counsel of any necessary legal opinions, necessary to
issue the Exchange Shares that are freely tradable on the Principal Market
without restriction and not containing any restrictive legend without the need
for any action by the Holder.

4.5 Form D and Blue Sky. Local shall make all filings and reports relating to
the Exchange required under applicable securities or “Blue Sky” laws of the
states of the United States following the date hereof, if any.

5. Waiver and Release.

(a) Holder, on behalf of themselves and all of their respective affiliates
(collectively, “Releasing Parties”), hereby releases Local, and all of its
respective affiliates (collectively, “Released Parties”), from all causes of
action, claims, contracts, encumbrances, liabilities, obligations, and rights of
every nature and description, whether arising or pleaded in law or in equity,
under contract, statute, tort or otherwise, whether known or unknown, whether
accrued, potential, inchoate, liquidated, contingent, or actual, asserted or
that might have been asserted (“Claims”) which they now have, have ever had or
may hereafter have, accruing or arising contemporaneously with, or before the
date of this Agreement, including, all Claims that related in any way to, or
arise from, or are in any way connected with arising out of or related to the
Securities Purchase Agreement or the Warrants.

(b) This release in Section 5 will be construed as a general release, and the
matters specifically described in the release will not limit the type or scope
of the claims the Releasing Parties are releasing, but merely serve to identify,
for purposes of clarity, certain claims within the release. It is the parties’
intention that those matters described in Section 5, not limit the type or scope
of the Claims that are being released, but merely serve to specifically
identify, for purposes of clarity, certain claims to be included within the
release. With regard to the matters released in the release, above, the
Releasing Parties irrevocably waive their rights under any law that provides
that a general release does not extend to claims which a Releasing Party does
not know or suspect to exist in its favor at the time of executing such release,
which if known by the Releasing Party would have affected its settlement with
the Released Party.

(c) Holder hereby acknowledges that as a result of the general release provided
by this Section 5, upon consummation of the Exchange, except with respect to the
terms of this Agreement, the Holder shall have no right to at any time
hereafter, file, commence



--------------------------------------------------------------------------------

or maintain or authorize or permit any third party to file, commence or maintain
on its behalf, any proceeding before any federal, state or local court,
administrative body or authority or arbitral organization or other tribunal
against any of the Released Parties arising out of or related to the Securities
Purchase Agreement or the Warrants.

(d) This Agreement is a complete compromise of rights by the Releasing Parties
with respect to those matters which they have released. The Releasing Parties
waive any rights they may have under any statute or common law principle that
would limit the effect of their respective releases to those claims actually
known or suspected to exist at the time of the execution of this Agreement, or
that would otherwise limit the scope and breadth of the mutual release in any
way, as the parties intend a full and final repose of all disputes and potential
litigation related to the matters which they have respectively released.

(e) The parties are entering into this Agreement as a commercial accommodation
only. Nothing contained in this Agreement or any exhibit or schedule hereto will
constitute, or will be construed as, an admission of fact, liability, or
wrongdoing on the part of any party.

6. Miscellaneous. Section 9, except subsection (k), of the Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

7. Most Favored Nation. Local hereby represents and warrants as of the date
hereof and covenants and agrees from and after the date hereof that none of the
terms offered to any Person with respect to the exchange of 2013 Exchange
Warrants for Common Stock (each a “Settlement Document”), is or will be more
favorable to such Person than those of the Holder and this Agreement. Local
shall provide all 2013 Exchange Agreements to Holder, redacted to remove names
of parties other than Local and redlined against this Agreement.

8. No Commissions. Neither Local nor the Holder has paid or given, or will pay
or give, to any person, any commission, fee or other remuneration, directly or
indirectly, in connection with the transactions contemplated by this Agreement.

9. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if Local does not deliver the Exchange Shares to the Holder in
accordance with Section 1 hereof, then, at the election of the Holder delivered
in writing to Local at any time after the third (3rd) business day immediately
following the date of this Agreement, this Agreement shall be terminated and be
null and void ab initio and the Holder’s Warrants shall not be terminated
hereunder and shall remain outstanding as if this Agreement never existed.

10. Fees. Each party will pay its own fees and expenses incurred in connection
with the negotiation, preparation, execution and delivery of this Agreement and
in connection with the Exchange.

[NEXT PAGE IS SIGNATURE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holder and Local have caused their respective signature
pages to this Exchange Agreement to be duly executed as of the date first
written above.

 

LOCAL

 

LOCAL CORPORATION

By:       Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and Local have caused their respective signature
page to this Exchange Agreement to be duly executed as of the date first written
above.

 

HOLDER

 

By:       Name:   Title:

 

DTC/Broker Information:                                  



--------------------------------------------------------------------------------

Schedule I

Warrants

 

Warrant

  

Exercise Price

  

Number of Underlying

Shares of Common Stock

  

Corresponding

Exchange Shares

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Schedule II

Specified Transactions

 